Citation Nr: 0004688	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-15 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska

THE ISSUES

1.  Entitlement to an effective date earlier than June 1, 
1994, for an award of a total rating based on unemployability 
(TDIU), for the purpose of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to 
October 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  A claim for an effective date earlier than June 1, 1994, 
for an award of a TDIU was pending at the time of the 
veteran's death in November 1998.

2.  In conjunction with an initial claim for a TDIU received 
on February 3, 1994, which benefit was granted in September 
1994, a related effective date of June 1, 1994, was 
administratively assigned based on the termination on May 31, 
1994, of a 100 percent compensation rating which had been 
granted, effective in 1993, in consideration of the veteran's 
having undergone total left knee replacement in 1993.

3.  The claim for service connection for the cause of the 
veteran's death is not plausible.

4.  The veteran is not shown to have been entitled to receive 
compensation at the rate of 100 percent on a continuous basis 
for a period of 10 or more years immediately preceding death.



CONCLUSIONS OF LAW

1.  The requirements for accrued benefits, based on a claim 
of entitlement to an effective date earlier than June 1, 
1994, for an award of a TDIU, have not been met.  38 U.S.C.A. 
§§ 5107, 5110, 5121 (West 1991); 38 C.F.R. § 3.400 (1999).  

2.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

3.  The criteria for an award of DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Accrued Benefits

The Board finds that the appellant's claim for an effective 
date earlier than June 1, 1994, for an award of a TDIU, for 
the purpose of accrued benefits, is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the Board finds 
that this claim is plausible.  The Board is also satisfied 
that all relevant facts have been properly developed, and 
that no further assistance to the appellant is required to 
comply with 38 U.S.C.A. § 5107(a).

Under the law, in the context of this claim asserted for the 
purpose of accrued benefits, upon the death of the veteran, 
periodic monetary benefits to which he was entitled on the 
basis of evidence in the file at the date of death, and due 
and unpaid for a period of not more than two years prior to 
death, may be paid to his spouse.  38 U.S.C.A. § 5121.

At the time of the veteran's death, in November 1998, a claim 
for an effective date earlier than June 1, 1994, for an award 
of a TDIU was pending.

Under the law, in the context of this issue on appeal, the 
effective date of an award of a TDIU is the earliest date as 
of which it is factually ascertainable that such benefit was 
warranted if a claim is received within one year from such 
date, otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o).

The appellant asserts that the proper effective date for a 
TDIU granted the veteran in 1994, several years prior to his 
death, should be February 1990, rather than June 1, 1994, 
inasmuch as the veteran had filed a compensation claim in 
February 1990 for which the related rating denial in May 1990 
resulted in an "appeal", based on a May 11, 1990, item 
submitted by his representative, which remained unadjudicated 
continuously thereafter.  In this regard, the record reflects 
that, in response to a claim received from the veteran in 
February 1990, a rating decision entered in May 1990 denied 
an increased rating for left knee disability as well as 
secondary service connection for peripheral vascular disease.  
However, while the appellant's pertinent contention is to the 
effect that the cited May 11, 1990, item from the veteran's 
representative comprised a Notice of Disagreement, the item 
in fact is merely an advisement (from the veteran's 
representative) to the veteran conveying that if he 
"disagree[d]" with the denial of the claimed benefits denied 
in May 1990, he should notify the representative (which the 
veteran never did) of the same.  Accordingly, while an 
effective date earlier than June 1, 1994, for the veteran's 
TDIU is not in order owing to other considerations advanced 
hereinbelow, the fact that the veteran had filed the above-
cited claim in February 1990 affords no basis, in any event, 
for the assignment of a pertinent effective date earlier than 
June 1, 1994.

As to the effective date (June 1, 1994) which was assigned 
for the TDIU awarded the veteran in a rating decision entered 
in September 1994, the record reflects that a claim for a 
TDIU (VA Form 21-8940) was received at the RO on February 3, 
1994.  The September 1994 rating decision also increased the 
evaluation for the veteran's service-connected left knee 
disability from 30 to 60 percent disabling, effective June 1, 
1994, which increase in turn facilitated the satisfaction of 
the schedular requirements for a TDIU codified in 38 C.F.R. 
§ 4.16 (1999).  While the assigned effective date for the 
TDIU (June 1, 1994) was subsequent to the date of receipt of 
the veteran's TDIU claim (February 3, 1994), the later date 
was administratively assigned merely in consideration of the 
termination, on May 31, 1994, of a 100 percent rating which 
had been granted, effective in 1993, owing to the veteran's 
having undergone total left knee replacement in 1993.  Given 
the foregoing observations, then, and in the absence of any 
item of record received prior to February 3, 1994, which 
might be interpreted as an application for a TDIU, see 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Board 
is constrained to conclude that entitlement to an effective 
date earlier than June 1, 1994, for an award of the veteran's 
TDIU, for the purpose of accrued benefits, is not 
established.  


II.  Cause of Death

The threshold question to be answered concerning the 
appellant's claim for service connection for the cause of the 
veteran's death is whether she has presented evidence of a 
well grounded claim, that is, one which is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); see Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  If a claimant does not submit evidence of a well 
grounded claim, VA is under no duty to assist him or her in 
developing facts pertinent to such claim.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For the reasons set forth 
below, the Board finds that the appellant has not met her 
burden of submitting evidence to support a belief by a 
reasonable individual that her claim for service connection 
for the cause of the veteran's death is well grounded.

Under the law, service connection may be granted for any 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  In 
addition, to establish service connection for the cause of 
the veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

At the time of the veteran's death, service connection was in 
effect for left knee total replacement, residuals of shell 
fragment wound and fracture, left knee, rated as 60 percent 
disabling; for degenerative arthritis, right knee, evaluated 
as 50 percent disabling; and for post-traumatic stress 
disorder, rated noncompensable.

The official death certificate reflects that the immediate 
cause of the veteran's death, in November 1998, was a 
cerebrovascular accident; coronary artery disease was listed 
as another significant condition that contributed to death 
but was not related to the underlying cause thereof.

With respect to her claim for service connection for the 
cause of the veteran's death, the appellant contends, in 
essence, that the conditions implicated in the veteran's 
death, i.e., cerebrovascular accident and coronary artery 
disease, were, in each instance, related to service.  
However, the apparently initial reference of record to a 
cerebrovascular accident is on the official death 
certificate.  Concerning coronary artery disease, the initial 
reference of record to the same is dated in the 1990's, many 
years after the veteran's separation from service.  The 
latter consideration, in turn, precludes any notion of 
according presumptive service connection therefor in 
accordance with 38 U.S.C.A. §§ 1110, 1112 (West 1991) and 
38 C.F.R. §§ 3.307, 3.309 (1999).  There is, in addition, no 
evidence relating either condition implicated in the 
veteran's death to any of his service-connected disabilities.  
Given the foregoing, then, a plausible claim for service 
connection for the cause of the veteran's death is not 
presented and, consequently, such claim, as was determined by 
the RO, is not well grounded.  38 U.S.C.A. § 5107(a). 

In addition, as pertinent to the appellant's claim for 
service connection for the cause of the veteran's death, the 
Board is of the opinion that its discussion above bearing on 
such issue is sufficient to inform the appellant of the 
elements necessary to complete her application for the 
related benefit sought.  See Robinette v. Brown, 8 Vet. App. 
69 (1995).


IV.  DIC Pursuant to 38 U.S.C.A. § 1318

The appellant avers, in substance, that entitlement to DIC 
pursuant to 38 U.S.C.A. § 1318 is warranted.  

With respect to the claim of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318, under the law, in the context 
of this issue, the appellant is entitled to receive 
compensation, in the same manner as if the veteran's death is 
service connected, if the veteran had been in receipt or 
entitled to receive compensation at the time of his death for 
a service-connected disability that had been continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding death.  38 U.S.C.A. § 1318(b)(1).  
However, the Board would point out that, as reflected on the 
veteran's application for a TDIU, received in February 1994, 
he himself indicated that he only became too disabled to work 
in May 1991, which date preceded his death by a period of 
less than ten years.  Given such consideration, and since the 
law rather than the evidence is dispositive of the resolution 
of this issue on appeal, the claim for an award of DIC 
benefits pursuant to 38 U.S.C.A. § 1318 is without legal 
merit and is, accordingly, denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


ORDER

An effective date earlier than June 1, 1994, for an award of 
a total rating based on unemployability, for the purpose of 
accrued benefits, is denied.

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for the cause of the 
veteran's death is denied.

Dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1318 is denied. 


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

